Citation Nr: 0731993	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-29 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to April 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
post-traumatic stress disorder (PTSD).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of 
his alleged in-service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision   

The veteran asserts that service connection is warranted for 
his PTSD.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f), 4.125(a) 
(2007); Cohen v. Brown, 10 Vet. App. 128 (1997).  With 
respect to the second element, if the evidence shows that the 
veteran did not serve in combat with enemy forces during 
service, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In this case, the veteran is not claiming, nor does the 
evidence show, that he was engaged in combat with the enemy 
while in service and the veteran's service personnel records 
do not show that he engaged in any combat; there is no 
evidence to show that the veteran served overseas.  There is 
no indication that he received any decorations, medals, 
badges, commendations, citations, or campaign ribbons 
indicating combat.  The service medical records, as well as 
the post service evidence of record, does not establish that 
the veteran engaged in combat with the enemy either.  
Instead, the veteran asserts that he was exposed to a non-
combat related stressful situation during his active military 
service, when he cleaned and unloaded the C-141 airplanes.

The veteran states that while he worked at Travis Air Force 
Base, his duties included unloading cargo planes which, the 
veteran claims, contained sick, wounded and dead soldiers 
returning from Vietnam.  The veteran states that these planes 
also contained blood and other bodily fluids, as well as 
bandages.  According to the veteran, the planes sometimes 
contained caskets containing the bodies of deceased soldiers, 
which occasionally had become unsealed either before or 
during transit, thus allowing unpleasant odors to escape into 
the cargo area of the plane.  The veteran claims he was 
assigned to clean these airplanes.  The veteran's service 
personnel records indicate that he was a C-141 airplane 
mechanic.  The veteran has also produced documentation from 
the United States Air Force website describing the uses of C-
141 airplanes, which includes a statement that these planes 
were used to transport dead and wounded soldiers.  The 
veteran has also submitted lay statements regarding symptoms 
of his PTSD, but has not produced any statements from fellow 
soldiers corroborating the existence of his claimed 
stressors.

The veteran was afforded an VA examination, which was 
performed under contract by QTC.  The examiner determined 
that the veteran had service-connected PTSD, based upon the 
veteran's statements of his in-service stressors.

Review of the record reveals the veteran received a medical 
diagnosis of PTSD, attributable to his military service 
during the September 2002 VA examination, performed under 
contract by QTC.  The Board notes the diagnosis was rendered 
based upon the veteran's report of stressful events in 
service.  However, because, as previously stated, the veteran 
did not engage in combat with the enemy, the controlling 
issue in this case is whether there is independent, credible 
supporting evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressor.  See Doran, 
supra; 38 C.F.R. § 3.304(f).  

After careful review of the evidence, the Board finds the 
veteran has not listed any stressor that can be verified by 
the service department or provided any credible supporting 
evidence showing that his claimed stressor actually occurred.  
The Board does note the veteran has provided statements from 
other people describing his symptoms, but none of these 
people can corroborate the critical element of the veteran's 
claim, that is, the existence of the stressors in service.  

The RO attempted to verify these stressors by requesting the 
information from the U.S. Armed Services Center for Unit 
Records Research (Center).  The Center wrote back and 
explained that without specific information, including names, 
dates, and other information, the Center would be unable to 
locate the records requested.  The veteran has not provided 
sufficient information to allow further inquiry by the 
Center.

The Board also notes that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without months and years, and the 
veteran's units of assignment during the event, the service 
department is unable to verify that these events actually 
occurred.  Furthermore, in evaluating the veteran's claim, 
the Board finds it probative that the veteran's service 
personnel records do not assist him in establishing that the 
claimed event occurred.  

The veteran claimed that he attempted suicide because he was 
upset by cleaning the C-141 aircraft.  However, while there 
is a record of a suicide attempt while in service, when the 
veteran was interviewed by medical personnel after the 
incident, he never explained to the interviewers that he was 
upset because he abhorred cleaning the aircraft.  Instead, he 
indicated that he disliked the command structure in the Air 
Force, and for this reason overdosed on the medication.  The 
veteran also stated that he would continue to do things that 
would get himself discharged from the Air Force, "one way or 
the other."  The veteran received an honorable discharge 
after this incident, as the Air Force administratively 
discharged him after determining that the veteran had a 
personality disorder with marked impairment for military 
duty.

There is no independent evidence of record showing that his 
military occupational specialty (MOS) as an aircraft mechanic 
exposed him to the asserted stressful event, or any other 
events involving intense fear, helplessness, or horror.  
Similarly, the veteran has not provided adequate information 
about the circumstances of witnessing the alleged stressful 
event.  In essence, the veteran's lack of detail about the 
alleged incidents makes it impossible for them to be 
verified.  See 38 C.F.R. § 3.159(c)(2)(i).

In summary, the Board finds the veteran has not provided 
sufficient details about his claimed in-service stressor.  
The only evidence of record which indicates that the 
veteran's claimed stressor actually occurred consists of his 
own statements, and statements by others of the symptoms of 
the alleged stressful events.  These statements, without 
objective corroborating evidence, are of little or no 
probative value.  As previously noted, the veteran's 
statements and assertions, alone, cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio, supra.  
Additionally, the Internet information is too general and 
speculative to establish the occurrence of the veteran's 
alleged stressors.  The information provided does not address 
the specific events of the veteran's in-service exposure.

As such, the Board finds the veteran's in-service stressors 
have not been verified; hence, there is no verified stressor 
present upon which a valid diagnosis of PTSD may be based.  
As such, a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran's claim must be denied, and there is no 
doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in March 2002, prior to the initial 
adjudication of the claim.  The RO sent an additional VCAA 
letter in March 2004.  The VCAA letter notified the veteran 
of what information and evidence must be submitted by the 
veteran and what information and evidence would be obtained 
by the VA.  While the letter explains the first three 
Pelegrini elements, the letter states that the veteran should 
inform the RO of any additional evidence that the RO should 
obtain.  It does not specifically state that the veteran 
should submit "any evidence" regarding his claim.

However, by submitting corroborating statements to support 
his claim, the veteran has indicated that he understands that 
he should submit any evidence to support his claim.  VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrate that any defect in notice was cured by actual 
knowledge on the part of the veteran that certain evidence 
(i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.  See also Overton v. Nicholson, 20 
Vet. App. 427 (2006).  It is clear, therefore, that the 
veteran understood what he needed to prove under the 
applicable federal regulations.

To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  It appears that the veteran was sent 
the notice required by Dingess in July 2007.  The veteran's 
claim was not subsequently readjudicated.  Regardless, as no 
disability rating is being assigned to the issue on appeal, 
any question as to disability rating and effective date is 
moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records, other private medical records, and some 
outpatient treatment records from VA.  The veteran was also 
afforded a VA examination in conjunction with this claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


